TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
02-00065-CV



Kevin M. Salsich, Mary Salsich and Sarah Josephine Salsich, Appellants

v.


Karen Salsich, Appellee






FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 68,869-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING 



O R D E R

	Appellants have filed an unopposed motion for extension of time to file their brief. 
They assert that the subject of this appeal overlaps with the subject of another appeal they intend to
file.  They also assert that they are negotiating to settle the disputes.  They contend that a delay in
the briefing schedule would benefit the parties.
	We grant the motion to extend time to file the brief and set the new deadline as
requested as June 1, 2002.  Because the parties represent that they intend to request that this appeal
be consolidated with an impending appeal, and they prefer to take no action regarding this appeal
except settlement negotiations until the brief in the consolidated appeal would be due, we abate this
appeal until June 1, 2002.  


	Should the parties wish to have this appeal reinstated earlier than June 1, 2002, they
may file a motion to reinstate.
	It is order March 19, 2002.


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish